United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-4035
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Arkansas.
                                         *
Hosea Lorinzo Harper,                    *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: August 3, 2001
                                Filed: August 8, 2001
                                    ___________

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Hosea Lorinzo Harper pleaded guilty to conspiring to possess with intent to
distribute cocaine and cocaine base, in violation of 21 U.S.C. §§ 841 and 846; the
district court1 sentenced him to 188 months imprisonment and 5 years supervised
release. Prior to sentencing, Harper had moved to withdraw his plea, alleging that the
sentencing range he faced was higher than he had expected, based on his counsel’s
advice at the time of his plea. The district court denied the motion, finding Harper did


      1
       The HONORABLE JAMES M. MOODY, United States District Judge for the
Eastern District of Arkansas.
not present a fair and just reason for plea withdrawal. On appeal, Harper challenges
the denial of his plea-withdrawal motion.

       We conclude the district court did not abuse its discretion in denying the motion,
as Harper did not present a fair and just reason for allowing him to withdraw his plea.
See Fed. R. Crim. P. 32(e); United States v. Morales, 120 F.3d 744, 747-48 (8th Cir.
1997) (mere fact defendant’s sentence was greater than he wanted or expected does not
constitute sufficient reason to set aside plea); United States v. Burney, 75 F.3d 442,
445 (8th Cir. 1996) (defendant’s misunderstanding of application of Guidelines to his
sentence does not constitute fair and just reason for withdrawing guilty plea, even
where such misunderstanding is based on erroneous estimation by defense counsel, so
long as defendant was told range of potential punishment and that Guidelines would be
applied to determine his sentence).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-